Citation Nr: 0844206	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  03-26 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for post-operative total 
left knee arthroplasty, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from January 1951 to January 
1954 and from April 1957 to May 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

The Board remanded the veteran's appeal for additional 
development in November 2004 and December 2007.

The Board notes that the veteran requested a temporary total 
rating based on the need for convalescence following surgery, 
pursuant to 38 C.F.R. § 4.30, in May 2005.  The Board noted 
this in the December 2007 remand.  However, it appears this 
was not adjudicated.  This request is again referred to the 
RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The post-operative total left knee arthroplasty is 
characterized by chronic residuals consisting of constant 
pain on use or weakness and significant limitiaton of motion.


CONCLUSION OF LAW

The criteria for a 60 percent rating for post-operative total 
left knee arthroplasty have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code 
5055 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The veteran's claim was received after the enactment of the 
VCAA.

A letter dated in December 2007 told the veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was informed of what the evidence needed to show in 
order to substantiate his claim for an increased rating.  
This letter also contained notice consistent with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The December 2007 letter also indicated that in determining a 
disability rating, the RO considered evidence regarding 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  The evidence that might support a claim for 
an increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  The 
statement of the case dated in August 2003 provided the 
veteran with the rating criteria used to determine his 
disability evaluation.  His claim was subsequently 
readjudicated in September 2008.  As such, the veteran had 
actual knowledge of the criteria used to rate his claim and 
was thereafter afforded readjudication.  Therefore, the 
veteran has been provided with all necessary notice regarding 
his claim for an increased evaluation.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

While the VCAA notice in this case was not provided prior to 
the initial adjudication, the notice was provided and 
subsequently readjudicated by the RO in the supplemental 
statement of the case dated in September 2008, which was 
prior to the transfer and certification of the case to the 
Board.  The Board finds that the content of the notice 
provided to the veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Further, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.



Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2008).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2008).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2008), 
prosthetic replacement of the knee joint warrants a 30 
percent minimum rating.  With intermediate degrees of 
residual weakness, pain or limitation of motion, the 
disability is to be rated by analogy to diagnostic codes 
5256, 5261, or 5262.  Id.  With chronic residuals consisting 
of severe painful motion or weakness in the affected 
extremity, a 60 percent rating is assigned.  Id.  For one 
year following implantation of the prosthesis, a 100 percent 
rating is assigned.  Id.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, it must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA records dated in May 1993 show the veteran underwent left 
total knee arthroplasty.

A December 2002 VA treatment record shows the veteran 
complained of left knee pain.

A February 2003 VA outpatient record shows the veteran 
complained of patellofemoral-type pain.  His patella had been 
resurfaced.  It felt somewhat unstable to him.  He had an 
extremely weak quad compared to the other side.

In March 2003, the veteran underwent VA examination.  He 
reported constant pain aggravated by prolonged standing and 
by walking a half a block or more.  On examination, the 
veteran ambulated rather slowly with an antalgic gait.  There 
was palpable tenderness over the patellofemoral joint and 
over either side of the patella.  Range of motion was reduced 
with increasing pain at 120 degrees of flexion.  The veteran 
lacked 10 degrees of full extension.  Joint alignment was 
intact.  There was no collateral ligament laxity or crepitus 
noted.  The assessment was status post total knee 
arthroplasty with a subsequent stable left knee, but with 
claims of constant pain with reduced range of motion and 
lacking 10 degrees to full extension.  X-rays showed no 
prosthetic complications.

In a June 2003 written statement, the veteran complained of 
severe pain and weakness in his knee.

In January 2005, the veteran underwent VA examination.  He 
complained of continuous left knee pain that varied in 
severity.  He described recent pain as unbearable.  At rest, 
it was 4/10 in severity.  With walking, standing, and going 
up stairs, it increased to 7/10 in severity.  He had flare-
ups every two weeks.  The left knee also gave way about once 
per week.  He was limited to walking about 50 yards due to 
his knee pain.  The veteran noted that he worked as an auto 
mechanic for forty years before retiring in the 1980s.

On examination, the veteran could flex his knee to 105 
degrees and extend to 7 degrees.  He had pain on the inside 
of his joint during motion.  The knee was less stable than 
the right and showed some laxity to varus and valgus stress 
test.  He had increased pain with repetitive use of his left 
knee.  He denied fatigue, decreased range of motion, or 
weakness with repetitive activity.  On neurological 
examination, the veteran displayed slight decrease in 
strength on the left side.  The veteran walked with an 
obvious limp.  When standing from a sitting position, he was 
only able to use his right knee.

VA hospitalization records dated in April 2005 show the 
veteran underwent a left total knee arthroplasty revision.

A May 2005 VA outpatient record shows the veteran underwent 
left total knee arthroplasty with poly exchange and patellar 
resurfacing.  He had been complaining of significant pain in 
his knee.

A June 2005 VA outpatient record shows the veteran could 
extend to 7 degrees and flex to 110 degrees.

An October 2006 VA treatment record shows the veteran had no 
pain on the left side since his recent surgery.  He had 
flexion to 115 degrees and full extension.  He had no pain 
with this range of motion.

In August 2008, the veteran underwent VA examination.  He 
reported that he felt much better on the left side than prior 
to his April 2005 surgery.  Nevertheless, he described 
constant pain.  He had flares twice a week that resulted in 
pain that was 9/10 in severity.  He stated that he could not 
be on his feet.  On examination, posture and gait were 
moderately antalgic through the left knee.  He did not use or 
need any assistive or corrective devices.  He had extension 
lag of 15 degrees.  There was no pain at this end range.  
Flexion was to 120 degrees, also without pain at the end 
range.  The veteran repeated multiple repetitions without any 
problems or further increases in pain.  Strength, sensation, 
and reflexes were normal in the left knee.  There was no 
additional loss of motion or function due to pain, weakness, 
impaired endurance, fatigue, or incoordination.  In the 
diagnosis, the examiner noted the veteran had constant pain.

Based on this evidence, the Board finds that an increase to a 
60 percent rating is warranted under Diagnostic Code 5055.  
The veteran has been shown to have constant, significant pain 
in his left knee.  He has described this pain in written 
statements and during treatment.  The veteran is competent to 
report these symptoms, and the Board finds that his 
statements are credible.  In addition, the VA examiner noted 
in August 2008 that the veteran had constant pain in his left 
knee.  Furthermore, he described laxity or weakness in 
February 2003, June 2003, and January 2005.  The veteran 
reported in August 2008 that he is unable to stand on his 
feet for any period of time.  The Board finds that this 
symptomatology more nearly approximates the criteria for a 60 
percent rating under Diagnostic Code 5055.  38 C.F.R. § 4.7.  
Specifically, the evidence demonstrates he has chronic 
residuals more closely approximating the criteria for a 60 
percent evaluation.

The Board notes that evaluating the veteran's disability 
under the individual diagnostic codes related to the knee 
would result in a 20 percent rating for limitation of 
extension and a 10 percent rating for limitation of flexion.  
See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5260, 5261 
(2008).  No additional limitation of motion is shown due to 
fatigue, lack of endurance, repetition, incoordination, or 
pain during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45 (2008).  This results in a 
lower disability rating than the Board finds that the veteran 
is warranted under Diagnostic Code 5055.

In evaluating the veteran's disability, the Board finds that 
his symptoms and complaints more nearly approximate the 
criteria required for the 60 percent rating under Diagnostic 
Code 5055.  38 C.F.R. § 4.7.  A higher rating of 100 percent 
is only applicable for the one year following the 
implementation of the prosthesis.  The veteran underwent this 
surgery in 1993.  As such, it does not apply here.

The Board observes that consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board has considered whether a staged rating is 
warranted.  However, the disability has not significantly 
changed, and a uniform evaluation is warranted.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008).  While the evidence shows the veteran was 
hospitalized in April 2005 for additional surgery, and he has 
stated that his left knee pain was one reason for his 
retirement in the 1980s, the Board finds that this level of 
disability is contemplated by the 60 percent disability 
rating now assigned.  Therefore, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that the veteran has been shown to 
have several scars as a result of his left knee surgeries.  
However, the evidence demonstrates these scars were not deep, 
did not cause limited motion, were stable and nontender, and 
did not comprise an area of at least 144 square inches.  
Therefore, ratings for his scars are not warranted.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008).

As such, a 60 percent rating is assigned to the veteran's 
post-operative total left knee arthroplasty.


ORDER

A 60 percent rating for post-operative total left knee 
arthroplasty is granted, subject to the laws and regulations 
governing the payment of VA benefits.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


